                                                                  \

                                                                       • f   . . . . . ...


                                                                       •'1-,:-,r,1            •                              ,.
                                                                       ii    J, ''- .• ''\        •                           •


                                                                       iidE{E~~-;t~~~
                                                                              ~· , . .., ..J~i'
                                                                                            , .-:~ · .•.~\· · ,-;.
                                                                                                              1· .. ·
                                                                                                                      ~·•1 I/I'
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
THOMAS PATRICK OLSEN,
                                                                       ~;;~~~:.;:c~iJ
                    Petitioner,                                                     16 CIVIL 5366 (RA)

                 -against-                                                                   JUDGMENT

NUNZIO E. DOLDO, Superintendent,
AND TINA STANFORD, NYS Board of Parole
                       Respondents.
-------------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Order dated February 11, 2020, On January 2, 2020, Magistrate Judge Debra

Freeman issued a Report and Recommendation (the "Report) recommending that the Court

dismiss the Petition in its entirety; as no objection were filed, the Court has reviewed Judge

Freemen's Report for clear error; the Court finds no clear error and thus adopts the thorough and

well-reasoned Report in its entirety; Accordingly, the petition for a writ of habeas corpus is

denied, and the action is dismissed; because the petitioner makes no substantial showing of the

denial of a constitutional right, the Court will not issue a certificate of appealability; 28 U.S.C.

2253(c)(2); accordingly, this case is closed.

DATED: New York, New York
       February 11, 2020




                                                                 B .




                                                                  THIS DOCUMENT W A ~
                                                                  ON THE DOCKET ON 4 ,,u Z--z:l
